73 F.3d 377NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Francisco TIZOL-COIMBRE, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 95-3565.
United States Court of Appeals, Federal Circuit.
Nov. 17, 1995.

Before PLAGER, Circuit Judge.
ON MOTION
ORDER
PLAGER, Circuit Judge.


1
The United States Postal Service moves for a remand.  The Postal Service states that Francisco Tizol-Coimbre does not oppose.


2
The Postal Service argued before the Merit Systems Protection Board that the Board lacked jurisdiction over Tizol-Coimbre's case.  The Board determined that it did not have jurisdiction.  Now, the Postal Service has changed its position and asks the court to remand to the Board for a hearing on the merits.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The Postal Service's motion for remand is granted.  The case is remanded to the Board.  The Board must, of course, determine whether it should reaffirm its present decision or whether it should vacate and hear the case on the merits.


5
(2) The Postal Service's pending motion for an extension of time to file its brief is moot.